NO. 07-10-00112-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                   NOVEMBER 9, 2010


                                 IN THE MATTER OF C.P.


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY;

             NO. JV29,773; HONORABLE W. JEANNE MEURER, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION

      Appellant, C.P., a juvenile, appeals an order adjudicating him a delinquent and

placing him on probation. We agree with appointed counsel=s conclusion the record

fails to show any arguably meritorious issue which would support the appeal, and affirm

the juvenile court=s judgment.


      On October 30, 2009, the State filed an amended petition alleging delinquent

conduct on the part of appellant by committing a violation of section 22.01 of the Texas

Penal Code. See TEX. PENAL CODE ANN. § 22.01 (Vernon Supp.2010). The petition

alleged appellant committed an assault on a public servant. On January 25, 2010, the

trial court conducted an adjudication hearing regarding the charge against appellant.

After hearing evidence, the trial court found that appellant had committed an assault
against a public servant and, therefore, had engaged in delinquent conduct.

Subsequently, appellant entered into an agreed disposition.          Thereafter, notice of

appeal was filed on February 22, 2010.


       Appellant's counsel has filed a motion to withdraw and a brief in support pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and In re

D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (finding procedures enumerated in Anders

apply to juvenile matters), in which he certifies that he has diligently reviewed the record

and, in his professional opinion, under the controlling authorities and facts of the cases,

there is no reversible error or legitimate grounds on which a non-frivolous appeal can

arguably be predicated. The brief discusses in detail the procedural history, facts, and

law applicable to this matter. Counsel also notes a potential issue on which error may lie

but, with reference to supporting law, concludes the record does not support an appeal.

Counsel has certified that a copy of the Anders brief and motion to withdraw have been

served on appellant,1 and that counsel has advised appellant of his right to review the

record and file a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.B

Waco 1994, pet. ref'd).      By letter, this Court also notified appellant=s mother of his

opportunity to submit a response to the Anders brief and motion to withdraw filed by his

counsel. Neither appellant nor his mother have filed a response.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.


       1
           Counsel has also sent a copy of the motion to withdraw and brief to appellant=s
mother.

                                             2
Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.BSan Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the juvenile court for appointment

of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


      Our review convinces us that appellate counsel conducted a complete review of

the record for this cause. We have also made an independent examination of the entire

record to determine whether there are any arguable grounds which might support the

appeal from the juvenile court=s order modifying its original disposition. We agree the

record presents no arguably meritorious grounds for review.       Accordingly, we grant

counsel's motion to withdraw and affirm the judgment of the juvenile court.




                                                      Mackey K. Hancock
                                                           Justice




                                            3